265 F.2d 928
Herbert J. MATTSON, Appellant,v.Bruce HOBLITZELL, Sheriff and Jailer, Jefferson County Jail, Louisville, Kentucky, Appellee.
No. 13688.
United States Court of Appeals Sixth Circuit.
April 21, 1959.

Appeal from the United States District Court for the Western District of Kentucky, Louisville; Roy M. Shelbourne, Chief Judge.
Herbert J. Mattson, Represa, Cal., in pro. per.
David L. Gittleman, Asst. County Atty., Jefferson County, Ky., Louisville, Ky., for appellee.
Before MARTIN, Chief Judge, ALLEN, Circuit Judge, and MATHES, District Judge.
PER CURIAM.


1
This appeal from the dismissal of appellant's complaint [entitled "Specific Performance — Delivery Property"] in the United States District Court has been heard on the disjointed, incoherent papers filed by the appellant, Herbert J. Mattson, and upon the argument of counsel for appellee;


2
And this court, having duly considered all the papers filed in the case and the argument of appellee's counsel, is of opinion that there is no merit in appellant's contentions;


3
Accordingly, the order of dismissal is affirmed.